Citation Nr: 0328723	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  97-03 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

In an August 1999 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
In February 2003, the Board attempted additional development 
with respect to the veteran's claim, to include an additional 
VA examination.  The case has been presented to the Board for 
final appellate review.  

In addition, upon telephone contact by the VA Medical Center 
in Wichita, Kansas, the veteran's spouse indicated that the 
veteran wanted to withdraw his claim of entitlement to 
service connection for bilateral hearing loss.  In July 2003, 
the Board sent the veteran and his representative a letter 
inquiring as to whether or not the veteran was in fact 
withdrawing his claim and, if so, either he or his 
representative was to respond in writing to the Board's 
letter within thirty days.  A response was not received from 
either the veteran or his representative.  Therefore, the 
Board will proceed with appellate review of the appellant's 
claim for service connection for bilateral hearing loss. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

It is unclear, at this time, whether the VCAA applies to this 
claim because it was filed before enactment of the law.  See 
Kuzma v. Principi, No. 03-7032 (Fed. Cir., August 25, 2003).  
However, the factual scenario in Kuzma, as well as in the 
prior Federal Circuit cases of  Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) cited therein, was that proceedings were 
complete before VA when the VCAA was enacted.  Clearly, that 
is not the case here.  Furthermore, there is contrary legal 
precedent, see VAOPGCPREC 11-00, which holds the VCAA applies 
retroactively to claims pending on the date the law was 
enacted, such as this claim.

Therefore, in light of the uncertain state of the law 
regarding the VCAA's applicability to claims such as these, 
and the potential prejudice to the appellant if the Board 
were to proceed to issue a decision at this time, the Board 
concludes a remand is needed for compliance with the notice 
and duty to assist provisions contained in the VCAA.  It 
would be harmless for the Board to require compliance with 
the VCAA if it did not apply to the claims.  In fact, it 
would be more advantageous to the veteran.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so.  In this regard, it is noted that the veteran's statement 
received in October 2002 that he had furnished VA with all 
evidence was not issued relative to the issue of de novo 
adjudication of the issue of entitlement to service 
connection for bilateral hearing loss.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), ), to include with regard to 
the one-year period for receipt of 
additional evidence, and any other 
applicable legal precedent. 

2.  If additional evidence is received, 
the RO must readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Supplemental Statement of the Case.

If any benefit sought on appeal remains denied, the appellant 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2002).  

?	.



 Departent of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



